Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing XL House One Bermudiana Road Hamilton HM08 P.O. Box HM 2245 Hamilton HMJX Bermuda Phone: +1 Fax: +1 www.xlgroup.com June 14, 2011 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 U.S.A. Dear Mr. Rosenberg: RE: SEC Letter dated June 6, 2011 XL Group plc, Form 10-K for the Fiscal Year Ended December 31, 2010 Filed February 25, 2011 File Number 001-10804 We respectfully submit the following responses to the comments included in your letter dated June 6, 2011, relating to the staffs review of XL Group plcs (the Companys) Form 10-K for the Fiscal Year Ended December 31, 2010 (the 2010 Form 10-K). Managements Discussion and Analysis of Financial Condition and Results of Operations Balance Sheet Analysis Investments, page 103 1. Please provide us proposed disclosure to be included in future periodic reports that states the source of your investment ratings levels in the tables included on pages 103 through 107 and of the filing. If more than one source is used, please discuss in your proposed disclosure how the ultimate rating used in the table is determined. Response : In response to the staffs comment, the Company will include in future periodic reports a footnote to the tables referenced in your comment that will contain disclosure to clarify that the ratings applied to individual securities in the Companys investment portfolio represent averages of ratings from Standard & Poors, Moodys Investors Service and Fitch Ratings. The footnote would have read as follows if it had been included in the 2010 Form 10-K: The credit rating for each asset reflected above was determined based on the weighted average rating of the individual securities from Standard & Poors, Moodys Investors Service and Fitch Ratings. In addition, the Company will expand the disclosure included on page 22 of the 2010 Form 10-K under Item 1. Business  Investments  Investment portfolio credit ratings, duration and maturity profile to be substantially in the following form: XL Group plc Directors: R. Ayer (US) D.R. Comey (US), R.R. Glauber (US), H.N. Haag (CH), J. Mauriello (US), M.S. McGavick (US), E.M. McQuade (US), C.S. Rose (US), E.E. Thrower (US), J.M.
